DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment / Election / Restrictions
Applicant’s amendment filed 12/1/2022 has been entered.
Claims 7-9 and 13-25 have been cancelled.
Claims 1-6, and 10-12 remain pending.
Note a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection (mailed 5/21/2021).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's RCE filed on 8/23/2021 has been previously entered.
Applicant's election with traverse of Group 1 in the reply filed on 11/18/2020 has been acknowledged.  The traversal was not found persuasive for the reasons outlined in the previous Final Rejection mailed on 5/21/2021
The requirement has been deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/2022 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brisson (US PGPUB 2017/0095302- previously cited; note US PGPUB 2011/0118709 is incorporated by reference in Para. 0039), in view of Hall (US Patent 9,307,986-previously cited).

Regarding Claim 1, Brisson discloses a surgical instrument (system 100; Figure 6), comprising: 
a housing (see Figures 5a-5b); 
a shaft (of 122; Figure 6; see Figures 5A-5B and Para. 0038 which mentions the tools 110 (Figure 6) embodied as the tools depicted) extending from the housing (as shown); 
an articulation joint (“a moveable wrist”; Para. 0039);
an end effector (126) pivotally connected (via “moveable wrist”) to the shaft (of 122; Para. 0039; note per Para. 0039 the “moveable wrist” is as described by pgpub 2011/0118709 which is incorporated by reference and clearly depicts such a wrist “70”), wherein the end effector (126) comprises a clampable jaw (shown in Figures 5A-5B) and a translatable firing member (See Para. 0044 which discloses one of the DOFs being “tool actuation” such as “staple fire” which would readily require some form of translatable firing member); 
a first drive electric motor (112); 
a shifter electric motor (114), wherein the shifter electric motor (114) is configurable in a first configuration, a second configuration, and a third configuration (see Para. 0042 which discloses the shifter motor shifting between three output configurations associated with “the high force DOF 126, roll DOF 132, and tool actuation DOF 138” which are accomplished by the motor 114 operating a cam shaft 180 at different degrees of rotation as described in Paras. 0073-0078); 
a first drive system (“first gear train 142”; Figure 7A) configured to perform a first end effector function (articulation of “roll DOF 132”; Para. 0048), wherein the first drive system (142) is drivable by the first drive electric motor (112) when the shifter electric motor (114) is in the first configuration (cam rotation of approx. 0 and 360 degrees), and wherein the first end effector function comprises articulating the end effector (126; via “wrist roll”; See Paras. 0039, 0044, 0045, and Para. 0073); 
a second drive system (“second gear train 150”) configured to perform a second end effector function (“high force grip 136”; Para. 0050), wherein the second drive system is drivable by the first drive electric motor (112) when the shifter electric motor (114) is in the second configuration (cam rotation of approx. 120 degrees; Para. 0053, 0076), and wherein the second end effector function comprises moving the end effector (126) into a clamped position (“high force grip 136”; Paras. 0050, 0053, 0076); 
a third drive system (“third gear train 160”) configured to perform a third end effector function (“tool actuation DOF 138”: Para. 0055), wherein the third drive system (160) is drivable by the first drive electric motor  (112) when the shifter electric motor (114) is in the third configuration (cam rotation of approx. 240 degrees; Para. 0055, 0078), wherein the third end effector function (138) comprises moving the firing member through a firing stroke (“staple fire”; Para. 0044),
wherein the second drive system (150) and the third drive system (160) are not drivable by the first drive electric motor (112) when the shifter electric motor (114) is in the first configuration (during “roll DOF 132” at 0/360 degree rotation of cam shaft 180; see Para. 0074 which describes that the drive shafts 152 and 162 associated with the second and third drive systems 150, 160 are not driven during the first function), 
wherein the first drive system (142) and the third drive system (160) are not drivable by the first drive electric motor when the shifter electric motor is in the second configuration (See Para. 0076 which discloses only the middle gear 156 is drive by motor 112 which drives shaft 152 to perform high force grip 136” per Para. 0050), and
wherein the first drive system (142) and the second drive system (150) are not drivable by the first drive electric motor (112) when the shifter electric motor (114) is in the third configuration (cam shaft 180 at 240 degree rotation; see Para. 0078 which discloses only the gear 166 is free to rotate which drives shaft 162 per Para. 0056); 2Attorney Docket No.: END9028USNP3/180496-3 Application Serial No. 16/220,313 Response to Non-Final Office Action Dated September 7, 2021 
a second drive electric motor (116, 118, or 120); and 
a fourth drive system (i.e. cable actuators associated with “Wrist pitch, yaw, and low-force grip”; see Para. 0044) configured to perform a fourth end effector function (“pitch DOF 128, yaw DOF 130, and low force grip DOF 139”; Para. 0041), wherein the fourth drive system is drivable by the second drive electric motor (116, 118, or 120), and wherein the first drive electric motor (112) and the second drive electric motor (116, 118, or 120) are operable at a same time (see Para. 0041-0042 which discloses the motors 116, 118, 120 can operate independently of the other DOFs and therefore any of the motors 116, 118, 120 can operate while motor 112 drives one of the other DOFs).  
However, Brisson fails to explicitly disclose the housing being a handle wherein the shaft extends from the handle and the shifter electric motor (114) as well as the first and second drive motors (112, 116, 118, 120) are positioned in the handle. Further Brisson fails to explicitly disclose the first end effector function comprises articulating the end effector relative to the shaft about the articulation joint.  
Attention can be brought to the teachings of Hall. Hall discloses another surgical instrument/system (10; Figure 1) which comprises a handle (20) and several drive electric motors (402, 530, 560, 610; Figure 27) of a drive system (398) for carrying out separate end effector functions which are positioned within the handle (20; Col 18, lines 12-14 and lines 18-21) an wherein a shaft (30) extends from the handle (20).
Hall further teaches that the motors (402, 530, 560, 610) could be readily supported within the handle assembly (20), or alternatively, the motors of the drive system could comprise part of or be supported by a robotic system (see Col 18, lines 15-17). 
Adapting surgical instruments for use as a handheld surgical instrument or robotic instrument is well-known in the art of surgical staplers. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the surgical system/instrument of Brisson such that the motors are positioned within a handle assembly as taught by Hall. By modifying Brisson in this manner, the motors can be readily supported by a clinician’s hands as taught by Hall (Col 18, lines 12-14). Further, it is known that providing a handheld instrument system allows for the system to be more compact and the instrument to be manually operated as needed by the clinician. Further note it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. See MPEP 2144.04(V)(A). In this instance, adapting the instrument system of Brisson to be handheld increases the portability of the system. 
Further, Hall teaches the end effector (102; Figure 1) is rotatably connected (via 310) to a shaft (30) such that one of the end effector functions including the “roll” function carried out by the motors (i.e. 560; Figure 24) includes articulating the end effector (102) relative to the shaft (30) about an articulation joint (joint of shaft 30 and end effector 102; Col 13, lines 14-17). 
Rotation of the end effector relative to the shaft of elongated surgical instruments is known in the art as exemplified by Hall. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Brisson such that the “roll” function is carried out by rotating the end effector relative to the shaft as taught by Hall. By modifying Brisson in this manner, the instrument would have improved dexterity, precision and efficiency in positioning the end effector relative to the tissue as taught by Hall (see Col 14, lines 29-31). Further it is noted that by incorporating such dexterity of allowing the end effector to rotate relative to the shaft, if the shaft is adjacent to other tissue or other portions of the patient in which is not intended to be treated or repaired, by incorporating such a feature, damage to such tissue or portions of the patient can be prevented by allowing just the end effector to rotate.

Regarding Claim 5, Brisson discloses several features of the claimed invention (see the rejection of Claim 1 above) and further discloses an articulation joint (“a moveable wrist”; Para. 0039) pivotally connecting the end effector (126) to the shaft (122; Para. 0039), wherein the end effector (126) comprises a clampable jaw (Figures 5a-5b) and a translatable firing member (See Para. 0044 which discloses one of the DOFs being “tool actuation” such as “staple fire” which would readily require some form of translatable firing member), wherein the first end effector function (articulation of “roll DOF 132”) comprises articulating the end effector (See Para. 0039, 0048, 0073), wherein the second end effector function comprises moving the jaw into a clamped position (“high force grip 136”; Paras. 0050, 0053, 0076), and wherein the third end effector function comprises moving the firing member through a firing stroke (“staple fire”/ “tool actuation DOF 138”: Paras. 0044, 0055).  
However, Brisson fails to explicitly disclose the housing being a handle wherein the shaft extends from the handle and the shifter electric motor (114) as well as the first and second drive motors (112, 116, 118, 120) are positioned in the handle. Further Brisson fails to explicitly disclose the first end effector function (articulation of “roll DOF 132”) comprises articulating the end effector relative to the shaft. Attention can be brought to the teachings of Hall (see above).
Adapting surgical instruments for use as a handheld surgical instrument or robotic instrument is well-known in the art of surgical staplers. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the surgical system/instrument of Brisson such that the motors are positioned within a handle assembly as taught by Hall. By modifying Brisson in this manner, the motors can be readily supported by a clinician’s hands as taught by Hall (Col 18, lines 12-14). Further, it is known that providing a handheld instrument system allows for the system to be more compact and the instrument to be manually operated as needed by the clinician. Further note it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. See MPEP 2144.04(V)(A). In this instance, adapting the instrument system of Brisson to be handheld increases the portability of the system. 
Rotation of the end effector relative to the shaft of elongated surgical instruments is known in the art as exemplified by Hall. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Brisson such that the “roll” function is carried out by rotating the end effector relative to the shaft as taught by Hall. By modifying Brisson in this manner, the instrument would have improved dexterity, precision and efficiency in positioning the end effector relative to the tissue as taught by Hall (see Col 14, lines 29-31). Further it is noted that by incorporating such dexterity of allowing the end effector to rotate relative to the shaft, if the shaft is adjacent to other tissue or other portions of the patient in which is not intended to be treated or repaired, by incorporating such a feature, damage to such tissue or portions of the patient can be prevented by allowing just the end effector to rotate.

Regarding Claim 6, Brisson, as modified, discloses a staple cartridge including staples removably stored therein, wherein the firing member is configured to deploy the staples from the staple cartridge during the firing stroke (see Para. 0040 which discloses the end effector 126 embodied as a “surgical stapler” that clamps, cuts and staples tissue and given app. 12/945,541 which is incorporated by reference, it is clear that this structure of a cartridge and firing member is at least implied).  

Regarding Claim 10, Brisson, as modified, discloses the first drive electric motor (112) and the second drive electric motor (116, 118, or 120) are operable at different times (see Para. 0041-0042 which discloses the motors 116, 118, 120 can operate independently of the other DOFs and therefore any of the motors 116, 118, 120 can operate while motor 112 operates one of the other three DOFs).  

Regarding Claim 11, Brisson, as modified, discloses a staple cartridge (see Para. 0040 which discloses the end effector 126 embodied as a “surgical stapler” that clamps, cuts and staples tissue and given app. 12/945,541 which is incorporated by reference, it is clear that this structure of a cartridge is at least implied).  

Regarding Claim 12, Brisson discloses several features of the claimed invention including a surgical system (100; Figure 6 -see the rejection of Claim 1 above) including an end effector (126) movable between an open position and a closed position and comprising a translatable firing member (see Para. 0040 which discloses clamping and firing), an articulation joint (“moveable wrist” per Para. 0039) wherein the end effector (126) is configured to be pivotally coupled to the shaft (of 122) about the articulation joint (“moveable wrist”; see Para. 0039 which incorporates by reference such a wrist joint per PGPUB 2011/0118709), wherein the second end effector function comprises moving the end effector function (126) between the open position and the closed position (“high force grip 136”; Paras. 0050, 0053, 0076), wherein the third end effector function comprises translating the firing member through the end effector (126; See Para. 0044 which discloses one of the DOFs being “tool actuation” such as “staple fire” which would readily require some form of translatable firing member).
However, Brisson fails to explicitly disclose the housing being a handle wherein the shaft extends from the handle and the shifter electric motor (114) as well as the first and second drive motors (112, 116, 118, 120) are positioned in the handle. Attention can be brought to the teachings of Hall (see above). Further, Brisson fails to explicitly disclose the first end effector function comprises articulating the end effector relative to the shaft.
Adapting surgical instruments for use as a handheld surgical instrument or robotic instrument is well-known in the art of surgical staplers. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the surgical system/instrument of Brisson such that the motors are positioned within a handle assembly as taught by Hall. By modifying Brisson in this manner, the motors can be readily supported by a clinician’s hands as taught by Hall (Col 18, lines 12-14). Further, it is known that providing a handheld instrument system allows for the system to be more compact and the instrument to be manually operated as needed by the clinician. Further note it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. See MPEP 2144.04(V)(A). In this instance, adapting the instrument system of Brisson to be handheld increases the portability of the system. 
Rotation of the end effector relative to the shaft of elongated surgical instruments is known in the art as exemplified by Hall. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Brisson such that the “roll” function is carried out by rotating the end effector relative to the shaft as taught by Hall. By modifying Brisson in this manner, the instrument would have improved dexterity, precision and efficiency in positioning the end effector relative to the tissue as taught by Hall (see Col 14, lines 29-31). Further it is noted that by incorporating such dexterity of allowing the end effector to rotate relative to the shaft, if the shaft is adjacent to other tissue or other portions of the patient in which is not intended to be treated or repaired, by incorporating such a feature, damage to such tissue or portions of the patient can be prevented by allowing just the end effector to rotate.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Brisson (US PGPUB 2017/0095302- previously cited), in view of Hall (US Patent 9,307,986-previously cited), as applied to Claim 1, and in further view of Parihar (US PGPUB 2014/0305987-previously cited), hereinafter referred to as Parihar ‘987.
Regarding Claim 2, Brisson, as modified, discloses several features of the claimed invention but fails to explicitly disclose the shifter electric motor (114) comprises a solenoid.  
Attention can be brought to the teachings of Parihar ‘987. Parihar ‘987 discloses another surgical instrument (2; Figure 1) comprising a handle housing (10), a drive electric motor (80; Figure 2) and a shifter electric motor (70) comprising a solenoid (“shifter solenoid 71”; Para. 0184) configurable in different configurations to engage different drive systems. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Brisson to have utilized a solenoid as the shift electric motor as taught by Parihar ‘987. By modifying Brisson in this manner, the different drive systems can be selectively engaged in a quick and efficient manner. Further note that the manner in which the shifter moves between configurations can be viewed as an obvious matter of design choice to one of ordinary skill in the art at the time the invention was effectively filed because Applicant has not disclosed that the manner in which the shifter moves between configurations (i.e. solenoid) provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the shifter motor of Brisson or with the solenoid as taught by Parihar ‘987 because in either manner, the shifter motor will selectively engage the different drive systems. Therefore, it would have been an obvious matter of design choice to modify Brisson to obtain the invention as specified in the claim. 


Regarding Claim 3, Brisson discloses several features of the claimed invention (see the rejection of Claim 1 above) and further the first electric motor (112) comprises a rotatable drive output shaft and a drive output gear (i.e. input gear 172; Figure 7B) mounted to the drive output shaft (see Para. 0061 and not that the motor must have some form of shaft to produce a drive output).  
However, Brisson fails to explicitly disclose the housing being a handle wherein the shaft extends from the handle and the shifter electric motor (114) as well as the first and second drive motors (112, 116, 118, 120) are positioned in the handle. Brisson also fails to disclose the shifter electric motor (114) comprises a translatable shifter shaft and a rotatable shifter gear. 
First, attention can be brought to the teachings of Hall (see rejection of Claim 1 above). 
Adapting surgical instruments for use as a handheld surgical instrument or robotic instrument is well-known in the art of surgical staplers. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the surgical system/instrument of Brisson such that the motors are positioned within a handle assembly as taught by Hall. By modifying Brisson in this manner, the motors can be readily supported by a clinician’s hands as taught by Hall (Col 18, lines 12-14). Further, it is known that providing a handheld instrument system allows for the system to be more compact and the instrument to be manually operated as needed by the clinician. Further note it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. See MPEP 2144.04(V)(A). In this instance, adapting the instrument system of Brisson to be handheld increases the portability of the system. 
Further, attention can be brought to the teachings of Parihar ‘987 which include a surgical instrument (2; Figure 1) comprising a handle housing (10) wherein a shifter electric motor (70; see Figure 2), a drive electric motor (80) wherein both motors are housed within the handle housing (10) and wherein the shifter motor (70) comprises a translatable shifter shaft (i.e. shaft/carriage 62; Para. 0184; Figure 2) and a rotatable shifter gear (64; Para. 0184) wherein the shifter motor (70) translates shifter shaft (62) and the gear (64) between different positions to engage different drive systems (see Para. 0184).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Brisson to have utilized a shifter electric motor comprising a translatable shifter shaft and a rotatable shifter gear as taught by Parihar ‘987. By modifying Brisson in this manner, the different drive systems can be selectively engaged in a quick and efficient manner. Further note that the manner in which the shifter moves between configurations can be viewed as an obvious matter of design choice to one of ordinary skill in the art at the time the invention was effectively filed because Applicant has not disclosed that the manner in which the shifter moves between configurations (i.e. solenoid) provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the shifter motor of Brisson or with the shifter motor as taught by Parihar ‘987 because in either manner, the shifter motor will selectively engage the different drive systems. Therefore, it would have been an obvious matter of design choice to modify Brisson to obtain the invention as specified in the claim. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brisson (US PGPUB 2017/0095302- previously cited), in view of Hall (US Patent 9,307,986-previously cited), as applied to Claim 1, and in further view of Parihar (US PGPUB 2014/0243799-previously cited), hereinafter referred to as Parihar ‘799.

Regarding Claim 4, Brisson discloses a surgical instrument (system 100; Figure 6), comprising: 
a housing (see Figures 5a-5b); 
a shaft (of 122; Figure 6; see Figures 5A-5B and Para. 0038 which mentions the tools 110 (Figure 6) embodied as the tools depicted) extending from the housing (as shown); 
an end effector (126) extending from the shaft (of 122; Para. 0039); 
a drive electric motor (112; Figure 6); 
a shifter electric motor (114) configurable in a first configuration, a second configuration, and a third configuration (see Para. 0042 which discloses the shifter motor shifting between three output configurations associated with “the high force DOF 126, roll DOF 132, and tool actuation DOF 138” which are accomplished by the motor 114 operating a cam shaft 180 at different degrees of rotation as described in Paras. 0073-007); 
a first drive system (“first gear train 142”; Figure 7A) configured to perform a first end effector function (articulation of “roll DOF 132”; Para. 0048), wherein the first drive system (142) is drivable by the drive electric motor (112) when the shifter electric motor (114) is in the first configuration (cam rotation of approx. 0 and 360 degrees; see Paras. 0039, 0073); 
a second drive system (“second gear train 150”) configured to perform a second end effector function (“high force grip 136”; Para. 0050), wherein the second drive system is drivable by the drive electric motor (112) when the shifter electric motor (114) is in the second configuration (cam rotation of approx. 120 degrees; Paras. 0050, 0053, 0076); and 
a third drive system (“third gear train 160”) configured to perform a third end effector function (“tool actuation DOF 138”: Para. 0044,0055), wherein the third drive system (160) is drivable by the drive electric motor (112) when the shifter electric motor (114) is in the third configuration (cam rotation of approx. 240 degrees; Para. 0055, 0078), 4Attorney Docket No.: END9028USNP3/180496-3 Application Serial No. 16/220,313 Response to Non-Final Office Action Dated September 7, 2021 
wherein the second drive system (150) and the third drive system (160) are not drivable by the drive electric motor (112) when the shifter electric motor (114) is in the first configuration (during “roll DOF 132” at 0/360 degree rotation of cam shaft 180; see Para. 0074 which describes that the drive shafts 152 and 162 associated with the second and third drive systems 150, 160 are not driven during the first function), 
wherein the first drive system (142) and the third drive system (160) are not drivable by the drive electric motor (112) when the shifter electric motor (114) is in the second configuration (See Para. 0076 which discloses only the middle gear 156 is drive by motor 112 which drives shaft 152 to perform high force grip 136” per Para. 0050), 
wherein the first drive system (142) and the second drive system (150) are not drivable by the drive electric motor (112) when the shifter electric motor (114) is in the third configuration (cam shaft 180 at 240 degree rotation; see Para. 0078 which discloses only the gear 166 is free to rotate which drives shaft 162 per Para. 0056), 
wherein the first drive system (142) comprises a first rotatable drive shaft (144; see Figure 7A), 
wherein the second drive system (150) comprises a second rotatable drive shaft (152), 
wherein the third drive system (160) comprises a third rotatable drive shaft (162), 
wherein the first rotatable drive shaft (144) , the second rotatable drive shaft (152), and the third rotatable drive shaft (162) are nested within the shaft (of 122; see Figure 7A which clearly shows the drive shafts individually nested within the shaft of the instrument).   
However, Brisson fails to explicitly disclose the housing being a handle wherein the shaft extends from the handle and the shifter electric motor (114) as well as the first and second drive motors (112, 116, 118, 120) are positioned in the handle and further fails to explicitly disclose the first rotatable drive shaft (144), the second rotatable drive shaft (152), and the third rotatable drive shaft (162) are concentrically nested along a longitudinal axis within the shaft.   
First, attention can be brought to the teachings of Hall. Hall discloses another surgical instrument/system (10; Figure 1) which comprises a handle (20) and several drive electric motors (402, 530, 560, 610; Figure 27) of a drive system (398) for carrying out separate end effector functions which are positioned within the handle (20; Col 18, lines 12-14 and lines 18-21) an wherein a shaft (30) extends from the handle (20).
Hall further teaches that the motors (402, 530, 560, 610) could be readily supported within the handle assembly (20), or alternatively, the motors of the drive system could comprise part of or be supported by a robotic system (see Col 18, lines 15-17). 
Adapting surgical instruments for use as a handheld surgical instrument or robotic instrument is well-known in the art of surgical staplers. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the surgical system/instrument of Brisson such that the motors are positioned within a handle assembly as taught by Hall. By modifying Brisson in this manner, the motors can be readily supported by a clinician’s hands as taught by Hall (Col 18, lines 12-14). Further, it is known that providing a handheld instrument system allows for the system to be more compact and the instrument to be manually operated as needed by the clinician. Further note it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. See MPEP 2144.04(V)(A). In this instance, adapting the instrument system of Brisson to be handheld increases the portability of the system. 
Secondly, attention can be brought to the teachings of Parihar ‘799. Parihar ‘799 teaches another surgical instrument (Figure 1) comprising multiple drive shafts (24, 25) for carrying out different end effector functions and which are concentrically nested along a longitudinal axis within a shaft (20). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the drive systems of Brisson such that the drive shafts thereof are concentrically nested within the shaft as taught by Parihar ‘799. By modifying Brisson in this manner, less space can be required to house the drive shafts and therefore the instrument can be configured in a more compact manner.

Response to Arguments
Applicant's arguments filed 12/1/2022 with respect to the Claims have been fully considered but they are not persuasive. 
	Regarding Claims 1, 5, 6, 10-12, Applicant argues:

    PNG
    media_image1.png
    360
    600
    media_image1.png
    Greyscale


	In response to such arguments, Examiner respectfully asserts that it appears the argument is drawn to a main point that the “rotation” or “roll” movement of the end effector (126) of Brisson cannot be reasonably viewed as an “articulation” about the articulation joint and hence the “transmission motor 112” is “never used to articulate the end effector” as stated by Applicant. Examiner respectfully disagrees as “rotation” or “roll” movement of the end effector relative to the shaft (As taught by the combination of Brisson and Hall above) can be reasonably viewed as an “articulation” about a joint as such “articulation” is reasonably interpreted as any relative movement at the joint. One of ordinary skill in the art at the time the invention was effectively filed would readily view a rotation of the end effector as an articulation. Note that Brisson’s interpreted first function is a rotation not a pivotal movement and such pivotal movement is not claimed. While other articulation movements of Brisson are able to be carried out via a different motor to be concurrently operated, the “roll” articulation, as modified in view of Hall, is not carried out concurrently with clamping and firing. 

	Specifically regarding Claim 4, Applicant argues:

    PNG
    media_image2.png
    314
    599
    media_image2.png
    Greyscale


	However, Examiner respectfully asserts that it has been held that: the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this particular instance, Brisson discloses drive shafts being in a form of nested relationship (see Figure 7A) but does not readily disclose each of the first rotatable drive shaft (144), the second rotatable drive shaft (152), and the third rotatable drive shaft (162) are concentrically nested along a longitudinal axis within the shaft.   
	Parihar ‘799 is relied upon for teaching multiple drive shafts for carrying out different end effector functions being concentrically nested along a longitudinal axis within a shaft.
	Regardless of whether or not the drive shafts are rotatable or not would not preclude one of ordinary skill in the art at the time the invention was effectively filed from being motivated to configure the rotatable drive shafts of Brisson to be concentric as claimed in view of the teaching of Parihar ‘799.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”. 
	-Note previously cited Zemlock (US PGPUB 2008/0272172) discloses an articulation pivoting function being carried out with the same motor that drives the clamping and firing functions (see Para. 0044). 
	-Overmyer (US PGPUB 2015/0272572) and Whitman (USP 9,364,200) discloses multiple articulation motors for articulation in different directions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        12/15/2022